Title: From John Adams to James Monroe, 3 November 1819
From: Adams, John
To: Monroe, James



Dear Sir
Quincy Montezillo Novbre. 3. 1819

Will you please to accept a morsel of rusty Antiquity, which I know you cannot and ought not to be read, because your time is imperiously demanded for occupations more important to your Country and Mankind, as well as to yourself.
Your learned, and Ingenious Son-in Law Mr Hay, may possibly have a curiosity to look into it—to him I pray you to present my Respectful Complements.—
And believe me to be, your Sincere / Friend, and most Humble Servant

John Adams